
	

113 HR 3013 IH: Home Protection Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3013
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Cassidy (for
			 himself, Mr. Palazzo,
			 Mr. Alexander,
			 Mr. Boustany,
			 Mr. Scalise,
			 Mr. Nunnelee,
			 Mr. Jones, and
			 Mr. Grimm) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To reform the National Flood Insurance Program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Home Protection Act of
			 2013.
		2.Mapping of
			 non-structural flood mitigation featuresSection 100216 of the Biggert-Waters Flood
			 Insurance Reform Act of 2012 (42 U.S.C. 4101b) is amended—
			(1)in subsection
			 (b)(1)(A)—
				(A)in clause (iv), by
			 striking and at the end;
				(B)by redesignating
			 clause (v) as clause (vi);
				(C)by inserting after
			 clause (iv) the following new clause:
					
						(v)areas that are
				protected by pumping stations, decertified levees, or non-Federal or
				non-structural flood protection measures;
				and
						;
				and
				(D)in clause (vi) (as
			 so redesignated), by striking flood control structures and
			 inserting flood control structures, pumping stations, decertified
			 levees, or non-Federal or non-structural flood mitigation measures;
			 and
				(2)in subsection
			 (d)(1)—
				(A)by redesignating
			 subparagraphs (A) through (C) as subparagraphs (B) through (D), respectively;
			 and
				(B)by inserting
			 before subparagraph (B) (as so redesignated) the following new
			 subparagraph:
					
						(A)work with States,
				local communities, and property owners to identify areas and measures described
				in subsection
				(b)(1)(A)(v);
						.
				3.Applying circular
			 wind models to flood insurance rate mapsSection 100216(b)(3) of the Biggert-Waters
			 Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b(b)(3)) is amended—
			(1)in subparagraph
			 (D), by striking and at the end;
			(2)by redesignating
			 subparagraph (E) as subparagraph (F); and
			(3)by inserting after
			 subparagraph (D) the following new subparagraph:
				
					(E)in consultation with the Secretary of the
				Army, acting through the Chief of Engineers, any relevant information that
				leads to the appropriate use of circular wind models for the application of
				stillwater elevation calculations;
				and
					.
			4.Home improvement
			 fairnessSection
			 1307(a)(2)(E)(ii) of the National Flood Insurance Act of 1968 (42 U.S.C.
			 4014(a)(2)(E)(ii)) is amended by striking 30 percent and
			 inserting 50 percent.
		5.Construction and
			 restoration of flood protection systems
			(a)Adequate
			 progress on construction of flood protection systemsSection
			 1307(e) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(e)) is
			 amended—
				(1)in the first
			 sentence, by inserting or reconstruction after
			 construction;
				(2)in the second sentence, by striking
			 construction of a flood protection system as required herein has been
			 only if and inserting construction or reconstruction of a flood
			 protection system has been made only if, based on the present value of the
			 completed system; and
				(3)by adding at the
			 end the following new sentence: The Administrator shall not consider the
			 level of Federal funding of or participation in the construction or
			 reconstruction of a flood protection system in determining whether adequate
			 progress on such construction has been made..
				(b)Communities
			 restoring disaccredited flood protection systemsSection 1307(f)
			 of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(f)) is amended in
			 the first sentence by striking no longer does so. and inserting
			 the following: no longer does so, and shall apply without regard to the
			 level of Federal funding of or participation in the restoration of the flood
			 protection system..
			6.State and local
			 government flexibilityThe
			 National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.) is amended by
			 inserting after section 1308 the following:
			
				1308A.State and
				local government flexibility
					(a)In
				generalThe Administrator shall issue regulations to establish a
				means by which a State or local government may, on its own accord or in
				conjunction with other State or local governments, submit such payments to the
				Administrator as are necessary to cover part or all of the cost of any premium
				for any property within the jurisdiction of the State or local
				government.
					(b)Risk premium
				rateThe Administrator shall, under the regulations issued under
				subsection (a), require that the amount of any payment from a State or local
				government under such regulations be consistent with sections 1307 and
				1308.
					.
		7.Appropriate
			 credit for flood control structuresSection 1360 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4101) is amended by adding at the end the
			 following:
			
				(k)Actual
				protection provided by levee systemsThe Administrator may not
				publish a flood insurance rate map or an update to a flood insurance rate map
				for an area unless—
					(1)the flood
				insurance rate map or update adequately reflects the level of protection
				provided by any flood protection system for such area, including a pumping
				station, decertified levee, or non-Federal or non-structural flood mitigation
				measure, against the 100-year frequency flood, regardless of the accreditation
				status of the flood protection system; or
					(2)the community for
				which a flood protection system provides protection elects not to provide the
				data necessary for the Administrator to publish a flood insurance rate map or
				update that adequately reflects the protection provided by the flood protection
				system against the 100-year frequency
				flood.
					.
		8.Integration of
			 revised levee analysis and mapping proceduresNotwithstanding any other provision of law,
			 paragraphs (1) and (2) of section 1307(g) of the National Flood Insurance Act
			 of 1968 (42 U.S.C. 4014(g)) shall have no force or effect with respect to a
			 property until—
			(1)the Administrator
			 of the Federal Emergency Management Agency publishes or updates a flood
			 insurance rate map for the area in which the property is located that
			 adequately reflects the protection provided by any flood protection system for
			 such area, including a pumping station, decertified levee, or non-Federal or
			 non-structural flood mitigation measure, against the 100-year frequency flood,
			 without regard to the accreditation status of the flood protection system;
			 or
			(2)the community in which such property is
			 located elects not to provide the data necessary for the Administrator to
			 publish a flood insurance rate map or update that adequately reflects the
			 protection provided by any flood protection system, including a pumping
			 station, decertified levee, or non-Federal or non-structural flood mitigation
			 measure.
			9.Alternative
			 approach for assessing and pricing flood riskIt is the sense of the House of
			 Representatives that—
			(1)there should be
			 established in the House of Representatives a Bipartisan Task Force on
			 Innovation in Financing Flood Risk with the primary purpose of compiling data
			 and information on innovative market-based solutions to make flood insurance
			 more accessible and affordable for all Americans; and
			(2)such Task Force
			 should—
				(A)consult with flood
			 risk management stakeholder groups, insurers, reinsurers, State regulators, and
			 financial experts knowledgeable and interested in finding innovative new rate
			 methodologies and approaches to financing flood risk, including insurance risk
			 securitization;
				(B)compile
			 information on existing risk assessment methodologies that—
					(i)identify and
			 standardize broader types of risks, hazards, structures, and losses, at a
			 granular level, faced by property owners and communities, that helps investors,
			 buyers, regulators, and policymakers finding a methodology to facilitate
			 transparency and liquidity while reducing risk and increasing asset value
			 through the clear reduction of risk uncertainty;
					(ii)encourage
			 transparency in the development of Flood Insurance Rate Maps that the Federal
			 Emergency Management Agency uses to assign risk in flood-risk zones;
					(iii)introduce
			 financial or non-financial risk determination, analysis, and valuation of
			 individual mortgages and housing transactions in a unified approach that
			 includes engineering structures and environmental risks in the pricing by risk
			 elements of catastrophe-linked products;
					(iv)integrate
			 different approaches (financial, actuarial, and engineering) into one pricing
			 framework that complements modern flood risk analysis and captures potential
			 losses as accurately as possible;
					(v)granulate the risks and value and offer
			 risk-differentiated and risk-specific solutions so that any differentiated risk
			 can be redistributed and diversified in numerous ways;
					(vi)explore
			 transparency indexes that link monetary value to risk disclosure; and
					(vii)average national
			 catastrophic insured losses and appropriately assign weights and risk values to
			 equitably distribute catastrophic, all-peril insurance risk;
					(C)consider the
			 relationship between new transparent, benchmark pricing of flood
			 insurance-linked securitization and structured catastrophe derivatives that
			 integrates engineering, financial, and actuarial parameters to reduce the cost
			 of mitigating financial losses due to floods;
				(D)evaluate options
			 for—
					(i)educating
			 policyholders on methods for risk mitigation;
					(ii)integrating
			 policyholder and capital market participants, including investors, in the
			 entire risk-financing process to demonstrate or feature specific system
			 measures that increase asset value; and
					(iii)expressing
			 different ways to incentivize both the financial markets and the individual
			 market participant to update all risk disclosures and risk-remediating actions
			 on an individual basis; and
					(E)not later than 180
			 days after the date of the enactment of this Act, report findings, options, and
			 recommendations to the House of Representatives with regard to the
			 consideration of future flood-risk analysis and risk innovation in
			 pricing.
				
